THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

 

COMMONWEALTH OF
PENNS¥LVAN|A,
P|aintiff,
. 3:17-CV-1814
v. : (JUDGE MAR|AN|)
NAV|ENT CORPGRAT|ON, et al., '
Defendants.
MEMORANDUM OP|NlON
|. BAcKGRouNo

ln this lawsuit, the Commonwealth of Pennsylvania (the “P|aintifi” or
“Commonwealth") alleges that Navient Corporation and Navient Solutions, LLC (collectively,
“Defendants” or “Navient”) have harmed student loan borrowers by violating the Consumer
Financial Protection Act (“CFPA”), 12 U.S.C. § 5536, and the Pennsylvania Unfair Trade
Practices and Consumer Protection Law (“CPL”), 73 Pa. Stat. and Cons. Stat. Ann § 201-1,
et seq. (Doc. 1). ln a l\/lemorandum Opinion and Order (the “Order”) dated December17,
2018, the Court denied Navient's motion to dismiss the Commonwealth’s complaint. (Doc.
47, Doc. 48). Navient now moves for an order from the Court pursuant to 28 U.S.C. §
1292(b) certifying for immediate appeal several issues that Were considered by the Court in

issuing the December 17, 2018 Order (the “Motion for Certit"lcation”). (Doc. 53, Doc. 54,

 

Doc. 59). The Commonwealth opposes this request (Doc. 57). For the reasons stated
below, the Court will grant Navient's Motion for Certification.
||. STANoARo FoR lNTERLocuToRY APPEAL uNoER 28 U.S.C. § 1292(B)

|n most cases, only “tinal decisions" of district courts are appealable to the courts of
appeals. See 28 U.S.C. § 1291; Fed. R. Civ. P. 54(a) (“’Judgment’ as used in these rules
includes a decree and any order from which an appeal lies.”). An interlocutory order by a
district court, such as the Court’s December 17,‘ 2018 Order denying Navient's motion to
dismiss and which has allowed the case to proceed, is not such a “tinal decision.” See Tara
M. by Kanter v. City of Phi/a., 145 F.8d 625, 627 (3d Cir. 1998).

However, under 28 U.S.C. § 1292(b), interlocutory orders can be appealable if
certified by the district court and subsequently accepted by the court of appeals for
consideration 28 U.S.C. § 1292(b). “Section 1292(b) was the result of dissatisfaction with
the prolongation of litigation and with harm to litigants uncorrectable on appeal from a final
judgment which sometimes resulted from strict application of the federal final judgment
rule.” Katz v. Carte Blanche Corp., 496 F.2d 747, 753 (3d Cir. 1974). The purpose of
Section 1292(b) is to avoid “a wasted protracted trial if it could early be determined that
there might be no liability,” such as “cases in which a long trial results from a pretrial order
erroneously overruling a defense going to the right to maintain the action.” Id. at 754 (citing
legislative history of Section 1292(b)). “Congress intended that [S]ection 1292(b) should be

sparingly applied. lt is to be used only in exceptional cases where an intermediate appeal

may avoid protracted and expensive litigation and is not intended to open the floodgates to
a vast number of appeals from interlocutory orders in ordinary litigation.” Mi/bert v. Bison
Labs., lnc., 260 F.2d 431, 433 (3d Cir. 1958).
Section 1292(b) states:
b) When a district judge, in making in a civil action an order not otherwise
appealable under this section, shall be of the opinion that such order
involves a controlling question of law as to which there is substantial
ground for difference of opinion and that an immediate appeal from the
order may materially advance the ultimate termination of the litigation,
he shall so state in writing in such order. The Court of Appeals which would
have jurisdiction of an appeal of such action may thereupon, in its discretion,
permit an appeal to be taken from such order, if application is made to it
within ten days after the entry of the order1 Provided, however, That
application for an appeal hereunder shall not stay proceedings in the district

court unless the district judge or the Court of Appeals or a judge thereof shall
so order.

28 U.S.C. § 1292(b) (emphasis added). Thus, “[t]or a district court to properly grant a
certificate of appealability under § 1292(b), its order must: (1) involve a ‘controlling question
of law,’ (2) offer ‘substantial grounds for difference of opinion’ as to its correctness, and (3) if
immediately appealed, ‘materia|ly advance the ultimate termination of the litigation.”’ G.L. v.
Ligonier Valley Sch. Dist. Auth., No. 2:13-CV-00034, 2013 WL 6858963, at *6 (W.D. Pa.
Dec. 30, 2013) (quoting Katz, 496 F.2d at 754), aff'd and remanded, 802 F.3d 601 (3d Cir.
2015)

Courts in the Third Circuit have further defined the three elements of the Section
1292(b) test. First, “[a] controlling question of law must encompass at the very least every

order which, if erroneous, would be reversible error on final appeal.” Katz, 496 F.2d at 755.

3

“’Controlling’ means serious to the conduct of the litigation in a practical or legal sense."
FTC v. Wyndham Worldwide Corp., 10 F. Supp. 3d 602, 633 (D.N.J. 2014) (citations
omitted), aff’d, 799 F.3d 236 (3d Cir. 2015).

Next, “[a] ‘substantia| ground for difference of opinion’ must arise out of doubt as to
the correct legal standard, such as conflicting precedent, the absence of controlling law, or
complex statutory interpretation.” Karlo v. Piftsburgh G/ass Works, LLC, No. 2:10-CV-1283,
2014 WL 12539666, at *1 (W.D. Pa. July 3, 2014) (citing Glover v. Udren, Civ. No. 08-990,
2013 WL 3072377, at *3 (W.D. Pa. June 18, 2013)). Questions of first impression can
present substantial grounds for difference of opinion. Nationwide Life Ins. Co. v.
Commonw. Land Tit/e /ns. Co., Civ. No. 05-281, 2011 WL 1044864, at *3 (E.D. Pa. Mar. 23,
2011) (“The sheer absence of any persuasive, let alone controlling, law on this issue is
sufhcient on its own to provide substantial grounds for difference of opinion.”); see also
Wyndham, 10 F. Supp. 3d at 634-35 (certifying for appeal an issue of first impression
regarding the application of the FTC Act to a data security breach and noting that the
“novelty” of the liability issues means that “reasonable jurists may differ over the court’s
resolution” of the issues). However, “[a] party’s strong disagreement with the Court’s ruling
does not constitute a ‘substantia| ground for difference of opinion[,] . . . [n]or does a dispute
over the application of settled law to a particular set of facts." Kar/o, 2014 WL 12539666, at

*1 (citations omitted).

“Finally, a § 1292(b) certification ‘materially advances the ultimate termination of the
litigation’ where the interlocutory appeal eliminates: ‘(1) the need for trial; (2) complex issues
that would complicate the trial; or (3) issues that would make discovery more costly or
burdensome.”’ Kar/o, 2014 WL 12539666, at *1 (quoting Litgo N.J., lnc. v. Man‘in, Civ. No.
06-2891 (AET), 2011 WL 1134676, at *3 (D.N.J. Mar. 25, 2011)).

|n addition to the three elements of the Section 1292(b) test, another factor for
district courts meriting consideration is whether the issues in the action are of “nationwide
significance.” Wyndham, 10 F. Supp. 3d at 636 (considering, in a consumer protection
enforcement action brought by the FTC, “the nationwide signihcance of the issues in this
action-which indisputably affect customers and businesses in a climate where we
collectively struggle to maintain privacy while enjoying the benefits of the digital age”);
Nafionwide, 2011 WL 1044864, at *4 (“l\/loreover, the Third Circuit’s determination of this
issue could potentially have a widespread impact on the underwriting and application of land
title insurance policies in the United States.”).

|l|. ANALYsls

ln its Motion for Certification, Navient argues that three issues considered by the
Court in denying Navient's motion to dismiss should be certified for interlocutory appea|.
The Court finds that these issues are appropriately framed as:

(A) whether the CFPA prohibits “copycat” claims brought by a state when the

Consumer Financial Protection Bureau (CFPB) has its own parallel lawsuit

against the same defendants regarding the same conduct (the CFPA
“copycat” issue);

(B) whether the Higher Education Act (HEA), 20 U.S.C. § 1098g, preempts

state law claims brought under the CPL challenging Navient’s loan servicing

practices (the HEA preemption issue); and

(C) whether the Commonwealth has adequately pled a claim for relief under

the CPL regarding Navient’s subprime student loan origination practices

where all the factual allegations relate to past misconduct (Doc. 1 111145-93),

and where the allegations of prospective conduct are limited to statements

that Navient “[is] using, jhas] used, or [is] about to use methods, acts or

practices declared unlawful by Section 201-3 of the [CPL]” and that “citizens

of the Commonwealth are suffering and will continue to suffer harm” absent

injunctive relief (Doc. 1 1111 5, 12) (the CPL injunctive authority issue).
The Court will certify all three issues for interlocutory appeal under 28 U.S.C. § 1292(b).

A. THE CFPA “CoPYcAr” lssuE ls PRoPER FoR |NTERLocuToRY APPEAL.

ln its December17, 2018 l\/lemorandum Opinion and Order, the Court considered
and rejected Navient’s argument that the CFPA prevents the Commonwealth from bringing
its CFPA claims because the CFPB has a parallel lawsuit against Navient alleging the same
CFPA violations. (Doc. 47 at 17-30). The Court analyzed the statutory language of the
section of the CFPA that authorizes states to Hle actions in federal district court for violations
of the CFPA, 12 U.S.C. § 5552(a)(1), and noted that it wrote “on a blank slate” because
there was “no relevant case law on the interpretive task presented here.” (/d. at 22).

Seizing upon this language, Navient argues that the Court’s ruling on the CFPA
“copycat” issue satisfies all three elements of Section 1292(b) because the CFPA “copycat”
issue is a “pure” legal issue which does not require factual analysis, is without settled

precedent, and its reversal would materially advance the ultimate termination of the litigation

by streamlining and simplifying the case by eliminating all of the Commonwealth’s CFPA

6

claims. The Commonwealth responds that neither the second nor the third elements of
Section 1292(b) are satisfied, contending that the Court’s approach to statutory
interpretation is sound and that the ultimate termination of the litigation would not be
materially advanced if the Third Circuit reversed on the issue because the remaining CPL
claims are based on identical conduct and require identical discovery.

The Court agrees with Navient that the CFPA “copycat” issue satisfies all elements
of Section 1292(b). To start, both parties agree that the CFPA “copycat” issue is a
“controlling question of law,” and the Court similarly finds that it is so, as it would constitute
“reversib|e error on final appeal.” See Katz, 496 F.2d at 754-55 (also noting that purpose of
Section 1292(b) is to avoid “cases in which a long trial results from a pretrial order
erroneously overruling a defense going to the right to maintain the action").

The Court further finds that the CFPA “copycat” issue presents an issue “as to which
there is substantial ground for difference of opinion” under Section 1292(b). While the Court
believes that its approach to interpreting the CFPA is sound, it recognizes that “given the
novelty” of the issue and the CFPA in genera|, “reasonable jurists may diffei” on the Court’s
finding in the Memorandum Opinion and Order that “copycat” lawsuits by states are not
prohibited by the CFPA. Wyndham, 10 F. Supp. 3d at 634. Navient’s arguments regarding
this issue were not so specious as to be summarily dismissed by the Court, as evidenced by
the deep and lengthy analysis that had to be undertaken by the Court to reason to its

conclusion. And though the Court agrees with the Commonwealth that an issue of first

impression may not require the exceptional resort to certifying the issue for interlocutory
appeal (Doc. 57 at 7), the novelty and complexity of this issue point in favor of advancing
the issue to the Third Circuit. Wyndham, 10 F. Supp. 3d at 634-35 (quoting Reese v. BP
Exploration (Alaska) lnc., 643 F.3d 681, 688 (9th Cir. 2011) (“[VV]hen novel legal issues are
presented, on which fair-minded jurists might reach contradictory conclusions, a novel issue
may be certified for interlocutory appeal without first awaiting development of contradictory
precedent.”)).

Lastly, “an immediate appeal from the order may materially advance the ultimate
termination of the litigation.” 28 U.S.C. § 1292(b). lf the Third Circuit reverses the Court on
the CFPA “copycat” issue, all federal claims against Navient would be dismissed, leaving
only the state law claims under the CPl_. Of those CPL claims, Navient sought dismissal of
the forbearance steering and income-driven repayment plan recertification claims in Counts
|l and lV of the Commonwealth’s complaint on the grounds that the HEA preempts the
claims, and Navient now seeks appellate review of the Court’s denial of Navient’s HEA
preemption arguments. Navient also seeks appellate review of the Court’s rejection of its
argument that the Commonwealth fails to state a claim for relief under the CPL for Navient’s
subprime student loan origination-related conduct (Count l). However, Navient does not
seek appellate intervention as to the remaining CPL claims in Counts Vl and Vlll regarding
cosigner release and payment processing errors. Thus, if the Third Circuit were to find

those claimswhich Navient asserts to be preempted by the HEA are preempted, or that the

 

Commonwealth failed to state a claim for relief for its subprime student loan origination
claim, or that the Court was incorrect with respect to both issues, what would remain would
only be a small subset of the Commonwealth’s original CPL claims. |n that event, the Court
will have to consider if the remaining CPL claims justify the exercise of the Court’s
supplemental jurisdiction under 28 U.S.C. § 1367, which could terminate the entire case.
Regardless of the Third Circuit’s resolution of the HEA preemption and CPL injunctive
authority issues, if the Circuit reverses this Court on the CFPA “copycat” issue and this
Court decides to exercise supplemental jurisdiction over the remaining CPL c|aims, the case
will be simplified. lt will no longer be necessary to consider Navient’s liability under the legal
standards set forth in the CFPA, which may differ from those in the CPL. See 12 U.S.C. §§
5531(0)-(d), 5536(a)(1) (setting forth unfair and abusive conduct standards). Moreover, an
appellate decision on the CFPA “copycat” issue could bolster or foreclose the ability of other
states to bring consumer protection enforcement actions under the CFPA and is thus
properly considered an important issue of nationwide significance As a result, the Court
will certify this issue for interlocutory appeal.
B. THE HEA PREEMPTloN |ssuE ls PRoPER FoR lNrERLocuToRY APPEAL.

The Court will also certify the HEA preemption issue for interlocutory appeal. This
issue featured prominently in Navient’s motion to dismiss and the Court’s subsequent ruling.
The Court found that the HEA did not expressly or through conflict preemption foreclose the

Commonwealth’s forbearance steering and income-driven repayment plan recertification

claims brought under the CPL. (Doc. 47 at 31-42). The Court determined that the relevant
language from the HEA, that federal student loans “sha|l not be subject to any disclosure
requirements of any State law,” 20 U.S.C. § 1098g, did not cover the type of affirmative
misconduct alleged by the Commonwealth that the Court found was not directly governed
by HEA disclosure requirements (ld. at 35-39). Navient’s argument that the HEA’s
purported goal of “uniformity" created a conflict between the HEA and the CPL claims also
did nottconvince the Court. (ld. at 40-42).

Navient argues in its Motion for Certification that the HEA preemption issue is a pure
legal issue that goes to the right of the Commonwealth to bring some of its CPL claims, and
that there is a substantial difference of opinion between courts around the country that have
considered whether the HEA preempts actions brought under state consumer protection
laws. Additionally, Navient contends, an appellate reversal on the HEA preemption issue
would streamline and simplify the case. The Commonwealth responds that there is not a
substantial difference of opinion on this issue because of the “wel|-established presumption
against preemption and Navient’s limited sources supporting a different determination.”
(Doc. 57 at 13). lt further argues that an appeal will not materially advance the ultimate
termination of the litigation because the CFPA “copycat” issue should also not be certified
for appeal, and “identical factual allegations” will remain for adjudication (ld. at 13-14).

Like the CFPA “copycat” issue, the HEA preemption issue satisfies all elements of

Section 1292(b) and will be certified for interlocutory appeal. The parties again do not

10

dispute that the HEA preemption issue is a controlling question of law, and the Court finds
likewise. Knipe v. SmithK/ine Beecham, 583 F. Supp. 2d 553, 599 (E.D. Pa. 2008) (citing,
inter alia, Fasano v. Fed. Reserve Bank of N.Y., 457 F.3d 274, 279 (3d Cir. 2006))
(“Repeatedly, the Third Circuit has recognized that preemption, by its very nature, lends
itself to interlocutory appeals.”).

The HEA preemption issue also presents substantial ground for difference of
opinion. The Court went to considerable lengths in its Memorandum Opinion and Order to
discuss the various decisions of those courts in other jurisdictions that have considered,
with varying results, the HEA’s possible preemptive effect on actions brought against
student loan servicers for alleged violations of state consumer protection laws. (Doc. 47 at
36-42). The Commonwealth argues that this conflicting authority is outside of the Third
Circuit, and so it should not weigh in favor of certification (Doc. 57 at 11 (citing Cosimano
v. Twp.- of Union, No. C\/ 10-5710 (JLL), 2017 WL 4790381, at *2 (D.N.J. Oct. 23, 2017)).
However, the Court finds that the lack of conflicting authority (or any authority at all, for that
matter) within the Third Circuit on the HEA preemption issue merely reinforces the novelty
and complexity of the issue. The conflicting authority on the preemptive effect of the HEA,
whether within this Circuit or not, demonstrates that there is substantial ground for
difference of opinion on this issue.

Finally, certifying the HEA preemption issue would materially advance the ultimate

termination of the litigation for similar reasons with respect to the CFPA “copycat” issue. lf

11

 

the Third Circuit reverses the Court on the HEA preemption issue, two of the
Commonwealth’s main CPL claims will be eliminated from the case. And though the
parallel CFPA claims may survive (assuming the Third Circuit agrees with the Court on the
CFPA “copycat” issue) the legal issues will be simplified for trial, as the CFPA and CPL
standards for liability may differ on these particular claims. See 12 U.S.C. §§ 5531(c)-(d),
5536(a)(1) (setting forth unfair and abusive conduct standards under the CFPA). The HEA
preemption issue is also one of nationwide importance, as attested by its prevalence in the
many previous and still ongoing cases against student loan servicers. The issue’s
resolution in this Circuit could bear upon the ability of other litigants to sue student loan
servicers for violations of state consumer protection law. Thus, the Court will certify the
issue for interlocutory appeal,
C. THE CPL INJuNcTivE AuTHoRiTY |ssuE ls PRoPER FoR lNTERi.ocuToRY APPEAL.

The CPL injunctive authority issue also satisfies the elements of Section 1292(b).
Before analyzing the Section 1292(b) elements, the Court must address the disputed
framing of the issue, which centers on the Commonwealth’s basis under the CPL to bring
this lawsuit.1 Section 201-4 of the CPL provides that the Commonwealth can only bring an
action to enforce the CPL through a suit seeking injunctive relief and where the

Commonwealth “has reason to believe that any person is using or is about to use any

 

1 Navient contends that the appropriate issue is “whether a court can enjoin conduct that the plaintiff (a)
concedes ceased a decade ago and (b) fails to allege will recur.” (Doc. 54 at 1). The Commonwealth
argues that it is whether an injunction can issue under the CPL if the alleged unlawful conduct has ceased.
(Doc. 57 at 14 (citing Doc. 47 at 49)).

12

method, act or practice declared by [Section 201-31 of this act to be unlawful, and that
proceedings would be in the public interest.” 73 Pa. Stat. and Cons. Stat. Ann. § 201-4.
Section 201-8 of the CPL, which allows the Commonwealth to recover civil penalties for
violations of the CPL, requires that the Commonwealth seek such penalties “[i]n any action
brought under [Section 201-41 of this act.” 73 Pa. Stat. and Cons. Stat. Ann § 201-8.
Therefore, by the plain language of the CPL, the Commonwealth must adequately plead a
claim for injunctive relief to maintain a claim under the CPL and to recover civil penalties for
violations of the CPL. With this understanding of the CPL in mind, the issue here for
interlocutory appeal is whether the Commonwealth has adequately pled a claim for
injunctive relief under the CPL for Navient’s conduct regarding subprime student loan
originations where all the relevant factual allegations in the Commonwealth’s complaint
relate to past misconduct (Doc. 1 111145-93) and the only prospective allegations are
conclusory statements that Navient “[is] using, [has] used, or [is] about to use methods, acts
or practices declared unlawful by Section 201-3 of the [CPL],” and that “citizens of the
Commonwealth are suffering and will continue to suffer harm” absent injunctive relief (Doc.
1 1111 5, 12).

Turning to the Section 1292(b) elements, the Court finds that the CPL injunctive
authority issue presents a controlling question of law upon which there is substantial ground
for difference of opinion and as to which an immediate appeal may materially advance the

ultimate termination of the litigation First, the issue presents a controlling question of law

13

because as a matter of law the Commonwealth must properly plead its entitlement to
injunctive relief to maintain its CPL claim. The controlling nature of this issue is particularly
evident if the Third Circuit determines that an amendment to the complaint would be futile to
state a claim for relief.

The CPL injunctive authority issue also offers substantial ground for difference of
opinion Understanding why this is the case requires a review of how the Court reached its
conclusion to reject Navient’s arguments in favor of dismissing the CPL claim. The Court’s
Memorandum Opinion and Order upholding the Commonwealth’s CPL claim against
dismissal (Doc. 47 at 48-51) was premised on how Pennsylvania state courts have
interpreted the CPL in permitting past conduct to be a basis for injunctive relief:

Specihcally, we conclude: 1) that an injunction can issue to restrain future

conduct based on prior unlawful activity; 2) that cessation of the offending

conduct does not, in and of itself, bar a claim for injunctive relief; and 3) the

Court may consider whether the offending conduct is likely to reoccur absent

the grant of an injunction
Commonwealth v. TAP Pharm. Products, lnc., 36 A.3d 1197, 1238-43 (Pa. Commw. Ct.
2011) (citations omitted), vacated on other grounds, 94 A.3d 350 (Pa. 2014); see also
Commonwealth v. Percudani, 844 A.2d 35, 45-46 (Pa. Commw. Ct. 2004). However, these
cases are from an intermediate state court (the Pennsylvania Commonwealth Couit). The

Pennsylvania Supreme Court has not directly ruled on this particular issue, where the

Commonwealth is challenging past conduct as alleged in Paragraphs 45-93 of the complaint

14

and the Commonwealth may not have sufficiently alleged that the conduct is likely to recur.2
As a result, this Court made a prediction in the Memorandum Opinion and Order as to how
the Pennsylvania Supreme Court would have ruled regarding Section 201-4 of the CPL and
whether the Commonwealth’s complaint sufficiently states a claim for relief. See
Monfgome/y Cty. v. MERSCORP lnc., 795 F.3d 372, 376 (3d Cir. 2015) (quoting Co//i'ers
Lanard & Axi/bund v. L/oyds of London, 458 F.3d 231, 236 (3d Cir. 2006)) (“’[W]hen there is
no decision from the state's highest court directly on point,’ however, ‘we are charged with

Hl

predicting how that court would resolve the question at issue[,] and noting that courts
should look to opinions of the state’s intermediate courts for guidance).

The difference of opinion with respect to the CPL injunctive authority issue lies in
consideration of the Third Circuit’s recent ruling in FTC v. Shire Viropharma, lnc., -- F.3d
No. 18-1807, 2019 WL 908577 (3d Cir. Feb. 25, 2019), where the Circuit reached a different
conclusion than this Court in analyzing a similar statute under similar factual circumstances

ln Shire, the Third Circuit analyzed the reach of the FTC’s injunctive authority under Section

13(b) of the FTC Act, 15 U.S.C. § 53(b). The Third Circuit found that Section 13(b), which

 

2 TAP was appealed to the Pennsylvania Supreme Court, but that court did not reach the issue contested
here. ln TAP, the Pennsylvania Supreme Court vacated the monetary component of the Commonwealth
Court’s judgment against the defendants in the matter, a number of drug manufacturers for the
Commonwealth Court’s “failure, by any measure, to offer a rational accounting for the billion dollars in
rebate monies which Commonwealth agencies received from the drug manufacturers it has haled into
court." 94 A.3d at 352. As noted by the Commonwealth Court upon the subsequent remand of the case to
the Commonwealth Court, the Pennsylvania Supreme Court did not directly address the injunctive authority
issue, Commonwealth v. TAP Pharm. Producfs, lnc., No. 212 M.D. 2004, 2015 WL 9915456, at *1 (Pa.
Commw. Ct. Jan. 27l 2015) (“[l]t appears that the Supreme Court’s determination is limited to the
rebate/restoration issue. Under these circumstances and in the absence of explicit direction to the
contrary, this Court reasserts its prior findings and conclusions, except those related to the rebate issue . . .

.").
15

allows the FTC to seek an injunction in federal court when it “has reason to believe . . . that
any person, partnership, or corporation is violating, or is about to violate, any provision of
law enforced by the FTC,” § 53(b) (emphasis added), cannot “be satisfied by showing a
violation in the distant past and a vague and generalized likelihood of recurrent conduct.”
Shire, 2019 WL 908577, at *9. The Third Circuit did not determine the “outer reach of
‘about to violate,”’ but noted that “the facts in [Shire] do not approach it.” ld. at *11.

The CPL is modeled after the FTC Act and contains similar language regarding the
propriety of an injunction 73 Pa. Stat. and Cons. Stat. Ann. § 201-4 (the Commonwealth
the authority to bring an action to seek a temporary or permanent injunction when it “has
reason to believe that any person is using or about to use any method, act or practice
declared by . . . this act to be unlawful, and that proceedings would be in the public interest”)
(emphasis added); see also TAP Pharm. Products, lnc., 36 A.3d at 1238-43 (noting the CPL
is modeled on the FTC Act). The similar statutory scheme of the CPL as the FTC Act and
similar factual circumstances in Shire to this case lead the Court to determine it proper to
present the CPL injunctive authority issue to the Third Circuit for resolution This Court
recognizes that the Circuit is the proper forum for a predictive analysis of how the
Pennsylvania Supreme Court would interpret Section 201-4 of the CPL and the
Commonwealth’s complaint in this matter.

Finally, an immediate appeal of the CPL injunctive authority issue would materially

advance the ultimate termination of the litigation lf the Third Circuit, after engaging in a

16

predictive analysis of the Pennsylvania Supreme Court’s resolution of the issue, determines
that a claim filed by the Commonwealth under Section 201-4 that seeks injunctive relief (but
contains only detailed factual allegations of past misconduct and not the likelihood of future
misconduct) is inadequate as a matter of law, the Third Circuit would dismiss the claim.
A|ternatively, the Third Circuit could hold that the Pennsylvania Supreme Court would adopt
the reasoning of the Pennsylvania Commonwealth Court in past decisions and hold that
Section 201-4 would permit the Commonwealth to seek injunctive relief for past conduct in
the circumstances pled here. ln either case, the Third Circuit could also determine under
Twombly/lqba/, Be// Atl. Corp. v. Twomb/y, 550 U.S. 544 (2007); Ashcroff v. lqbal, 556 U.S.
662 (2009), that the Commonwealth’s complaint should be dismissed without prejudice with
leave to amend to better state a nexus between the factual allegations and the claim for
injunctive relief. Any of these possible rulings would clarify the issues in this matter.

Thus, the Court will grant certification of the CPL injunctive authority issue.

lV. CoNcLusioN

For the reasons outlined above, the Court will grant Navient’s l\/lotion for Certification
in its entirety and will certify the December 17, 2018 Order for interlocutory appeal to include
review of the CFPA “copycat” issue, the HEA preemption issue, and the CPL injunctive
authority issue. Pursuant to 28 U.S.C. § 1292(b), within ten days of entry of the Court’s

order, Navient must submit an application to the Third Circuit.

17

A separate Order follows.

 

 

§)bert D.\ ariani
United States District Judge

18

